DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 and 20 recites: “wherein the inner surface of the heating chamber is tubular and shaped as an outer tube; and the outer surface of the heating chamber is tubular and shaped as an inner tube; such that the inner tube fits inside the outer tube”.  This is indefinite because it is unclear how the heating chamber can fit inside itself.  For purposes of examination it is assumed that the claims wer intended to recite:  “wherein the inner surface of the heating chamber cover is tubular and shaped as an outer tube; and the outer surface of the heating chamber is tubular and shaped as an inner tube; such that the inner tube fits inside the outer tube”
Claims 10 and 20 recite the limitations "the inner surface of the heating chamber" and “the outer surface of the heating chamber”.  There is insufficient antecedent basis for these limitations in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20180085551 A1 (hereinafter KRIETZMAN).
Regarding claim 12, KRIETZMAN discloses portable vaporizers wherein material in the vapor dispenser is placed in the fluid pathway of heated air.  KRIETMAN discloses a vaping device (Fig. 9D) comprising: a heating chamber (Fig. 9D, furnace 400, ¶107) , which comprises a heating element (Fig. 9D, heating element 405, ¶107), such that a herb material (Fig. 5B, material M) is insertable into a heating interior of the heating chamber.  KRIETZMAN further discloses that the herb material is heated by the heating element, such that a vapor is produced by the herb material (¶17), and such that an external surface (Fig. 9D, exterior wall 429) of the heating chamber is heated by the heating element (¶107).  KRIETZMAN discloses an air entry aperture (Fig. 9D, vent 6063, ¶107-¶108), which is positioned on a surface of the vaping device; a vapor exit aperture (Fig. 9D, open top 402), which is positioned on the surface of the vaping device, such that the vapor exit aperture is fluidly connected to the heating interior of the heating chamber.  KRIETZMAN further discloses a heating canal (Fig. 9D, air insulation zone (AIZ) between the body 6002 and furnace 400, ¶107) which is connected in a first end to the air entry aperture and in a second end (Fig. 9D, entry through floor of wider base 403, ¶107) to the heating chamber.  KRIETZMAN further discloses that that air is configured to enter via the air entry aperture, pass through via the heating canal and the heating chamber, and exit via the vapor exit aperture; such that the air is heated from a convective heat emitted by the external surface of the heating chamber (¶107).  KRIETZMAN discloses that the air insulation zone preheats the air by recycling waste heat 6060 radiating from the exterior wall of the furnace (¶107).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN in view of US 20210219618 A1 (hereinafter FERNANDO) Foreign Priority Date June 5, 2018.
Regarding claim 1, KRIETZMAN discloses portable vaporizers wherein material in the vapor dispenser is placed in the fluid pathway of heated air.  KRIETMAN discloses a vaping device (Fig. 9D) comprising: a heating chamber (Fig. 9D, furnace 400, ¶107) , which comprises a heating element (Fig. 9D, heating element 405, ¶107), such that a herb material (Fig. 5B, material M) is insertable into a heating interior of the heating chamber. KRIETZMAN further discloses that the herb material is heated by the heating element, such that a vapor is produced by the herb material (¶17), and such that an external surface (Fig. 9D, exterior wall 429) of the heating chamber is heated by the heating element (¶107).  KRIETZMAN discloses an air entry aperture (Fig. 9D, vent 6063, ¶107-¶108), which is positioned on a surface of the vaping device; a vapor exit aperture (Fig. 9D, open top 402), which is positioned on the surface of the vaping device, such that the vapor exit aperture is fluidly connected to the heating interior of the heating chamber.  
KRIETZMAN may not disclose, but FERNANDO teaches wherein the heating canal is helix- shaped, such that the heating canal is configured to spiral around the heating chamber; such that air is configured to enter via the air entry aperture, pass through via the heating canal and the heating chamber, and exit via the vapor exit aperture; such that the air is heated from a convective heat emitted by the external surface of the heating chamber (¶10, ¶32, ¶89).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to include a helical, tortuous airflow path as taught in FERNANDO.  A person of ordinary skill in the art would obviously include a tortuous path in a vaporization device.  Doing so would function as a heat exchange surface for heating the air and result in greater heating than straight channels (¶9-¶10).  The tortuous path increases the surface area of which air traveling through the channel in the path may be heated (¶32).
Regarding claim 9, modified KRIETZMAN discloses the vaping device of claim 1 as discussed above.  KRIETZMAN does not disclose, but FERNANDO teaches a heating chamber cover (Fig. 2A, sleeve 270, ¶89), which is configured to slide over the heating chamber (Fig. 2A, receptacle 140, ¶89), such that the heating chamber cover is adjacent to an outer vertical surface of the heating chamber and covers at least a part of the outer vertical surface of the heating chamber; wherein an inner surface of the heating chamber cover comprises an indentation, such that the indentation forms the heating canal between the inner surface of the heating chamber cover and an outer surface of the heating chamber (See annotated Fig. 2C).

    PNG
    media_image1.png
    429
    500
    media_image1.png
    Greyscale

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide a chamber cover with indentations to create the heating canal as taught in FERNANDO.  A person of ordinary skill in the art would obviously include chamber cover.  Doing so would function as a heat exchange surface for heating the air and result in greater heating than straight channels (¶9-¶10).  Further the sleeve comprised of thermally conductive material would facilitate transfer of heat through the channel (¶12).  
Regarding claim 10, modified KRIETZMAN discloses the vaping device of claim 9 as discussed above.  KRIETZMAN does not disclose, but FERNANDO teaches wherein the inner surface of the heating chamber is tubular and shaped as an outer tube; and the outer surface of the heating chamber is tubular and shaped as an inner tube; such that the inner tube fits inside the outer tube.  FERNANDO illustrates in Fig. 2B a cross-sectional view of the heating assembly including the heating chamber and the heating chamber cover.  The cross-section shows a tube.
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide a tube within a tube configuration as taught in FERNANDO.  A person of ordinary skill in the art would obviously nest the chamber within the sleeve.  Doing so would position the sleeve to insulate the heating chamber (¶12).  
Claims 13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN as applied to claim 12 above, and further in view of US 20210219618 A1 (hereinafter FERNANDO) Foreign Priority Date June 5, 2018.
Regarding claim 13, KRIETZMAN discloses the vaping device of claim 12 as discussed above.  KRETZMAN does not disclose, but FERNANDO teaches wherein the heating canal is helix-shaped, such that the heating canal is configured to spiral around the heating chamber (¶10, ¶32, ¶89).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to include a helical, tortuous airflow path as taught in FERNANDO.  A person of ordinary skill in the art would obviously include a tortuous path in a vaporization device.  Doing so would function as a heat exchange surface for heating the air and result in greater heating than straight channels (¶9-¶10).  The tortuous path increases the surface area of which air traveling through the channel in the path may be heated (¶32).
Regarding claim 19, KRIETZMAN discloses the vaping device of claim 12 as discussed above.  KRIETZMAN does not disclose, but FERNANDO teaches a heating chamber cover (Fig. 2A, sleeve 270, ¶89), which is configured to slide over the heating chamber (Fig. 2A, receptacle 140, ¶89), such that the heating chamber cover is adjacent to an outer vertical surface of the heating chamber and covers at least a part of the outer vertical surface of the heating chamber; wherein an inner surface of the heating chamber cover comprises an indentation, such that the indentation forms the heating canal between the inner surface of the heating chamber cover and an outer surface of the heating chamber (See annotated Fig. 2C above).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide a chamber cover with indentations to create the heating canal as taught in FERNANDO.  A person of ordinary skill in the art would obviously include chamber cover.  Doing so would function as a heat exchange surface for heating the air and result in greater heating than straight channels (¶9-¶10).  Further the sleeve comprised of thermally conductive material would facilitate transfer of heat through the channel (¶12).  
Regarding claim 20, modified KRIETZMAN discloses the vaping device of claim 19 as discussed above.  KRIETZMAN does not disclose, but FERNANDO teaches wherein the inner surface of the heating chamber is tubular and shaped as an outer tube; and the outer surface of the heating chamber is tubular and shaped as an inner tube; such that the inner tube fits inside the outer tube.  
 It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide a tube within a tube configuration as taught in FERNANDO.  A person of ordinary skill in the art would obviously nest the chamber within the sleeve.  Doing so would position the sleeve to insulate the heating chamber (¶12).  

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN and FERNANDO as applied to claim 1 above and in further view of US 20170360100 A1 (hereinafter DUC).
Regarding claim 2, modified KRIETZMAN discloses the vaping device of claim 1 as discussed above.  KRIETZMAN further discloses a main body (Fig. 9D, external body 6002), which comprises: the heating chamber (Fig. 9D, combination of furnace 400, ¶107); the air entry aperture (Fig. 9D, vent 6063, ¶107-¶108) which is positioned on a surface of the main body; and the heating canal (Fig. 9D, air insulation zone (AIZ) between the body 6002 and furnace 400, ¶107).  
KRIETZMAN does not explicitly disclose, but DUC teaches a mouthpiece (Figs. 4a-4c, mouthpiece 28), which is hingedly connected to a top of the main body (¶68).  DUC further teaches wherein the mouthpiece comprises: the vapor exit aperture (Figs. 4a-4c, outlet 32, ¶86), which is positioned on the surface of the mouthpiece; and a vapor canal (Fig. 4c shown as an arrow between the internal baffles 34, ¶86), such that the vapor exit aperture is fluidly connected to the vapor canal, and such that the vapor canal is fluidly connected to the heating interior of the heating chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to include a mouthpiece hingedly connected to a top of the main body with a vapor exit as taught in DUC. A person of ordinary skill in the art would obviously include a hinged mouthpiece in fluid connection with the vapor exit aperture.  Doing so would allow the user to open the main body for insertion of vaporizable material (¶86).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN, FERNANDO, and DUC as applied to claim 2 above and in further view of US 20170055588 A1 (hereinafter CAMERON).
Regarding claim 3, modified KRIETZMAN discloses the vaping device of claim 2 as discussed above.  KRIETZMAN does not disclose, but CAMERON teaches a vapor cooler (Fig. 6, cooling element 602, ¶93) which is inserted in the vapor canal (exhaust port 212), such that the vapor cooler comprises a cooling canal (The space taught in ¶94), such that the vapor from the heating chamber passes through the cooling canal, such that the cooling canal cools the vapor.  CAMERON teaches that the user can inhale the cooled vapor from the exhaust port through a mouthpiece (¶185).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide a vapor cooler in the vapor canal as taught in CAMERON.  Doing so would cool the vapor for the user (¶185) and regulate temperature (¶105).  
Regarding claim 4, modified KRIETZMAN discloses the vaping device of claim 3 as discussed above.  KRIETZMAN does not disclose, but CAMERON teaches wherein the vapor cooler is configured to be removable from the vapor canal, when the mouthpiece is opened.  CAMERON teaches that the cooling element can be replaced (¶94).  CAMERON further teaches that the device can be connected to a membership account that can indicate if the user has a need for a replacement component (¶147).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide that the vapor cooler is removable from the vapor canal via the mouthpiece.  A person of ordinary skill in the art would obviously construct the device to have removable parts.  Doing so would enable replacement of components  (CAMERON ¶147).  Further a person of ordinary skill in the art would configure the replaceable parts to be removable via the hinged mouthpiece taught in DUC.  Doing so would allow the user to open the device for service and replacement (DUC ¶86).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN and FERNANDO as applied to claim 1 above and in further view of US 20170295845 A1 (hereinafter BAJPAI).
Regarding claim 5, modified KRIETZMAN discloses the vaping device of claim 1 as discussed above.  KRIETZMAN further discloses a main body (Fig. 9D, external body 6002), which comprises: the heating chamber (Fig. 9D, combination of furnace 400, ¶107); the air entry aperture (Fig. 9D, vent 6063, ¶107-¶108) which is positioned on a surface of the main body; and the heating canal (Fig. 9D, air insulation zone (AIZ) between the body 6002 and furnace 400, ¶107).  
KRIETZMAN does not explicitly disclose, but BAJPAI teaches an herb loading shovel (Fig. 1, applicator means 5, ¶27, ¶47, ¶3), which is slidably mounted in the main body (Fig. 7, product chamber 3, ¶38); such that the herb loading shovel is configured to slide into the main body, such that the herb loading shovel is hidden in the main body; and such that the herb loading shovel is configured to slide out of the main body, such that the herb loading shovel aids in shoveling the herb material into the heating chamber, when the herb loading shovel is fully extended (¶54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide an applicator for introducing the smokable material into the body of the device that is hidden when assembled as taught in BAJPAI.   A person of ordinary skill in the art would obviously include a shovel as taught in BAJPAI ¶47 to transfer smokable material into the device.  BAJPAI teaches a shovel which would be appropriate for scooping herbs or leaves.  BAJPAI teaches that having a separate tool not secured to the vaporizer results in easy losing or misplacing of the tool and that some users find these tools difficult to manipulate (¶46).  Incorporating the tool into the device would overcome the concerns with losing or difficult to manipulate tools.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN, FERNANDO, and BAJPAI as applied to claim 5 above and in further view of US 20150272211 A1 (hereinafter CHUNG).
Regarding claim 6, modified KRIETZMAN discloses the vaping device of claim 5 as discussed above.  KRIETZMAN does not disclose a sliding knob, which is connected to an outer side of the herb loading shovel; wherein the main body further comprises an elongated aperture; such that the sliding knob protrudes through the elongated aperture, such that the sliding knob is accessible on an external surface of the main body; such that the herb loading shovel moves out and in, when the sliding knob is moved up and down, respectively.
CHUNG teaches a cover for the e-cigarette and a mechanism configured to be actuated by the thumb of a user for selectively exposing and covering the mouthpiece (abstract).  CHUNG teaches an embodiment (Figs. 38-45) where the cover has a window formed in the e-cigarette (¶33).   The user can slide a knob 89 upward within the window to expose the mouthpiece 85.  Sliding the knob down covers the mouthpiece.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide a sliding knob for exposing and covering parts of the e-cigarette as taught in CHUNG.  A person of ordinary skill in the art would obviously attach the shovel to a knob to expose and cover the shovel optionally by the user through the use of an external knob.  Doing so would keep the shovel clean (¶2, ¶6).
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN and FERNANDO as applied to claim 1 above and in further view of WO 2019121811 A1 (hereinafter RUSCIO) US reference US 20210112878 A1 relied upon for citations.
Regarding claim 7, modified KRIETZMAN discloses the vaping device of claim 1 as discussed above.  KRIETZMAN further discloses a main body (Fig. 9D, external body 6002), which comprises: the heating chamber (Fig. 9D, combination of furnace 400, ¶107); the air entry aperture (Fig. 9D, vent 6063, ¶107-¶108) which is positioned on a surface of the main body; and the heating canal (Fig. 9D, air insulation zone (AIZ) between the body 6002 and furnace 400, ¶107).  
KRIETZMAN does not disclose a residue tray, which comprises an open residue container; wherein an external surface of the main body comprises a residue aperture; such that the residue tray is removably and vertically slidably mounted below the heating chamber, such that the residue tray is configured to slide into the residue aperture; such that the open residue container is mounted below the heating chamber, when the residue tray is inserted into the residue aperture, such that residual material falls from the heating chamber into the open residue container; such that the residue tray is removable for cleaning.
KRIETZMAN teaches an optional module (Fig. 8B, module 6010, ¶101).  The module is cup shaped with a closed bottom.  The module houses the removable vapor dispenser 8000 (Fig. 8B, ¶103).  This may be associated with residue after use.  The module reduces smell and prevents disassociation of parts.
RUSCIO teaches an aerosol-generating system with a heating chamber and a residue collector (abstract).  RUSCIO teaches a heating chamber 120 (Fig. 2, ¶75).  RUSCIO teaches that loose debris may form around the heater 130.  RUSCIO teaches a residue collector 1 (Fig. 2, ¶76).  The residue collector is an open container with side walls 14 (¶87).  The residue collector is inserted into the heating chamber on a side opening 118 of the device 102 (Fig. 4, ¶87).  The residue collector is removed and can be cleaned  and reinserted(¶35).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to include a residue tray that slides out of the main body to allow removal of residue as taught in RUSCIO.  A person of ordinary skill in the art would obviously include a removable tray.  Doing so would allow for cleaning of the device and removal of residue (RUSCIO ¶35).
Regarding claim 8, modified KRIETZMAN discloses the vaping device of claim 7 as discussed above.  KRIETZMAN further discloses a chamber floor (Fig. 9D, floor 115’, ¶107), which is mounted on a bottom of the heating chamber, wherein the chamber floor further comprises at least one chamber aperture (Fig. 9D, air intake 117, ¶107).  KRIETZMAN further discloses such that the heating chamber and the chamber floor are configured to contain the herb material.  When assembled the herb material M is contained by the heating chamber and the floor.  
KRIETZMAN does not disclose such that that the residual material falls through the at least one chamber aperture into the open residue container.
RUSCIO teaches that during use of the device, debris that falls from the aerosol generating article falls into the residue collector (¶85).  RUSCIO further teaches that the residue collector may have a plurality of cut outs (¶26).  RUSCIO teaches that debris that accumulates on the residue collector may fall into the cavity (¶91).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to include that the residual material falls through a chamber aperture into the open residue container.  A person of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN and FERNANDO as applied to claim 1 above and in further view of US 20150053220 A1 (hereinafter LEVY).
Regarding claim 11, modified KRIETZMAN discloses the vaping device of claim 1 as discussed above.  KRIETZMAN does not disclose, but LEVY teaches wherein the heating element is incorporated in a wall of the heating chamber (¶24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to include where the heating element is incorporated in a wall of the heating chamber as taught in LEVY.  A person of ordinary skill in the art would obviously place the heating element inside the wall of the heating chamber.  Doing so would reduce overall energy consumption and enhance power source lifespan (¶24).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN as applied to claim 12 above and in further view of DUC.
Regarding claim 14, KRIETZMAN discloses the vaping device of claim 12 as discussed above.  KRIETZMAN further discloses a main body (Fig. 9D, external body 6002), which comprises: the heating chamber (Fig. 9D, combination of furnace 400, ¶107); the air entry aperture (Fig. 9D, vent 6063, ¶107-¶108) which is positioned on a surface of the main body; and the heating canal (Fig. 9D, air insulation zone (AIZ) between the body 6002 and furnace 400, ¶107).  
KRIETZMAN does not explicitly disclose, but DUC teaches a mouthpiece (Figs. 4a-4c, mouthpiece 28), which is hingedly connected to a top of the main body (¶68).  DUC further teaches wherein the mouthpiece comprises: the vapor exit aperture (Figs. 4a-4c, outlet 32, ¶86), which is positioned on the surface of the mouthpiece; and a vapor canal (Fig. 4c shown as an arrow between the internal baffles 34, ¶86), such that the vapor exit aperture is fluidly connected to the vapor canal, and such that the vapor canal is fluidly connected to the heating interior of the heating chamber.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to include a mouthpiece hingedly connected to a top of the main body with a vapor exit as taught in DUC. A person of ordinary skill in the art would obviously include a hinged mouthpiece in fluid connection with the vapor exit aperture.  Doing so would allow the user to open the main body for insertion of vaporizable material (¶86).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN and DUC as applied to claim 14 above and in further view of CAMERON.
Regarding claim 15, modified KRIETZMAN discloses the vaping device of claim 14 as discussed above.  KRIETZMAN does not disclose, but CAMERON teaches a vapor cooler (Fig. 6, cooling element 602, ¶93) which is inserted in the vapor canal (exhaust port 212), such that the vapor cooler comprises a cooling canal (The space taught in ¶94), such that the vapor from the heating chamber passes through the cooling canal, such that the cooling canal cools the vapor.  CAMERON teaches that the user can inhale the cooled vapor from the exhaust port through a mouthpiece (¶185).
  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide a vapor cooler in the vapor canal as taught in CAMERON.  Doing so would cool the vapor for the user (¶185) and regulate temperature (¶105).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN as applied to claim 12 above and in further view of BAJPAI.
Regarding claim 16, KRIETZMAN discloses the vaping device of claim 12 as discussed above.  KRIETZMAN further discloses a main body (Fig. 9D, external body 6002), which comprises: the heating chamber (Fig. 9D, combination of furnace 400, ¶107); the air entry aperture (Fig. 9D, vent 6063, ¶107-¶108) which is positioned on a surface of the main body; and the heating canal (Fig. 9D, air insulation zone (AIZ) between the body 6002 and furnace 400, ¶107).  
KRIETZMAN does not explicitly disclose, but BAJPAI teaches an herb loading shovel (Fig. 1, applicator means 5, ¶27, ¶47, ¶3), which is slidably mounted in the main body (Fig. 7, product chamber 3, ¶38); such that the herb loading shovel is configured to slide into the main body, such that the herb loading shovel is hidden in the main body; and such that the herb loading shovel is configured to slide out of the main body, such that the herb loading shovel aids in shoveling the herb material into the heating chamber, when the herb loading shovel is fully extended (¶54).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide an applicator for introducing the smokable material into the body of the device that is hidden when assembled as taught in BAJPAI.   A person of ordinary skill in the art would obviously include a shovel as taught in BAJPAI ¶47 to transfer smokable material into the device.  BAJPAI teaches a shovel which would be appropriate for scooping herbs or leaves.  BAJPAI teaches that having a separate tool not secured to the vaporizer results in easy losing or misplacing of the tool and that some users find these tools difficult to manipulate (¶46).  Incorporating the tool into the device would overcome the concerns with losing or difficult to manipulate tools.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN and BAJPAI as applied to claim 16 above and in further view of CHUNG.
Regarding claim 17, modified KRIETZMAN discloses the vaping device of claim 16 as discussed above.  KRIETZMAN does not disclose a sliding knob, which is connected to an outer side of the herb loading shovel; wherein the main body further comprises an elongated aperture; such that the sliding knob protrudes through the elongated aperture, such that the sliding knob is accessible on an external surface of the main body; such that the herb loading shovel moves out and in, when the sliding knob is moved up and down, respectively.
CHUNG teaches a cover for the e-cigarette and a mechanism configured to be actuated by the thumb of a user for selectively exposing and covering the mouthpiece (abstract).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to provide a sliding knob for exposing and covering parts of the e-cigarette as taught in CHUNG.  A person of ordinary skill in the art would obviously attach the shovel to a knob to expose and cover the shovel optionally by the user through the use of an external knob.  Doing so would keep the shovel clean (¶2, ¶6).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over KRIETZMAN as applied to claim 12 above and in further view of RUSCIO.
Regarding claim 18, KRIETZMAN discloses the vaping device of claim 12 as discussed above.  KRIETZMAN further discloses a main body (Fig. 9D, external body 6002), which comprises: the heating chamber (Fig. 9D, combination of furnace 400, ¶107); the air entry aperture (Fig. 9D, vent 6063, ¶107-¶108) which is positioned on a surface of the main body; and the heating canal (Fig. 9D, air insulation zone (AIZ) between the body 6002 and furnace 400, ¶107).  
KRIETZMAN does not disclose a residue tray, which comprises an open residue container; wherein an external surface of the main body comprises a residue aperture; such that the residue tray is removably and vertically slidably mounted below the heating chamber, such that the residue tray is configured to slide into the residue aperture; such that the open residue container is mounted below the heating chamber, when the residue tray is inserted into the residue aperture, such that residual material falls from the heating chamber into the open residue container; such that the residue tray is removable for cleaning.
KRIETZMAN teaches an optional module (Fig. 8B, module 6010, ¶101).  The module is cup shaped with a closed bottom.  The module houses the removable vapor dispenser 8000 (Fig. 8B, ¶103).  This may be associated with residue after use.  The module reduces smell and prevents disassociation of parts.
RUSCIO teaches an aerosol-generating system with a heating chamber and a residue collector (abstract).  RUSCIO teaches a heating chamber 120 (Fig. 2, ¶75).  RUSCIO teaches that loose debris may form around the heater 130.  RUSCIO teaches a residue collector 1 (Fig. 2, ¶76).  The residue collector is an open container with side walls 14 (¶87).  The residue collector is inserted into the heating chamber on a side opening 118 of the device 102 (Fig. 4, ¶87).  The residue collector is removed and can be cleaned  and reinserted(¶35).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified KRIETZMAN to include a residue tray that slides out of the main body to allow removal of residue as taught in RUSCIO.  A person of ordinary skill in the art would obviously include a removable tray.  Doing so would allow for cleaning of the device and removal of residue (RUSCIO ¶35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO 2013102609 A2 to DANI which teaches an aerosol generating device with .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE L MOORE whose telephone number is (313)446-6537. The examiner can normally be reached Mon - Thurs 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE LYNN MOORE/Examiner, Art Unit 1747                                                                                                                                                                                                        
/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726